Citation Nr: 0022408	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO), which found that the appellant's spouse, who 
died in September 1954, had no recognized military service 
with the Armed Forces of the United States, and thus the 
appellant was not eligible for VA benefits.
In a June 1999 letter to the Board, the appellant expressed a 
desire to be represented in her appeal.  The Board responded 
in the same month by sending the appellant VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), and a letter explaining how to obtain 
representation.  The appellant was informed that the Board 
would suspend review of her appeal for 30 days, and would 
assume that she did not desire representation if she did not 
respond within that time.  The record reflects that, to date, 
the appellant has neither submitted an executed VA Form 21-
22, nor otherwise responded with any indication of a 
continued desire for representation.  Thus, the Board 
proceeds with appellate review.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The issue presented in this case is one 
of status -- that is, whether the appellant's spouse was a 
"veteran" as that term is defined by statute for VA 
purposes.  A "veteran" is defined as a "person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.8.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or rs of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

As an additional matter, the Board notes that the proper 
standard for review for a "claim" previously disallowed due 
to basic ineligibility is on the merits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where an appellant has never attained the status of a 
"claimant," as when one has failed to submit any claim 
well-grounded or otherwise, there is no finally decided claim 
which can be reopened.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  Therefore, the issue of entitlement to VA 
benefits on the merits is addressed in this decision.

In the instant case, the appellant contends that she is 
eligible for VA benefits based on her spouse's military 
service in the Philippines during World War II.  Initially, 
the RO received the appellant's application for VA burial 
allowance in September 1954.  The appellant alleged in said 
application that her spouse served in the Philippine Army 
from December 1941 to January 1947.  She reported that her 
spouse died in May 1954.

In support of her claim, the appellant submitted a joint 
affidavit, dated in October 1947, executed by two of the 
veteran's fellow servicemen.  The veteran's comrades reported 
that they had served in the United States Armed Forces of the 
Far East (USAFFE) in December 1941, and that the veteran had 
been inducted into the USAFFE at the same time. The appellant 
also submitted the veteran's death certificate, and a 
"Clearance Slip" issued by the Republic of the Philippines 
Headquarters of the 111th Military Police Company, dated in 
January 1947, which indicated that the veteran had been 
issued clearance for an honorable discharge from the 
Philippine Army.

Pursuant to 38 C.F.R. § 3.203, the RO attempted to verify her 
spouse's alleged service by requesting certification from 
ARPERCEN.  In January 1955, ARPERCEN notified the RO that the 
appellant's spouse had "no recognized guerrilla service, nor 
was he a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States."  In 
February 1955, the RO notified the appellant that her claim 
for burial benefits was denied.

The appellant's claim for VA death benefits was received in 
September 1985.  She submitted several documents in support 
of her claim, including a certificate from the Philippine 
Armed Forces General Headquarters, dated in February 1988, 
which stated that the veteran had served as a private in the 
USAFFE from December 1941 to January 1947.  Additional 
Philippine Army service records reflect that the appellant's 
spouse served in the Philippine Army.  Also submitted were 
several other affidavits, executed by the veteran's fellow 
servicemen, who reported that they were inducted into the 
USAFFE at the same time as the veteran.  A sworn medical 
certificate is of record which showed only that the veteran 
had been treated for malaria and beriberi between January 
1942 and April 1943.

The RO again requested that ARPERCEN verify whether the 
appellant's spouse had recognized service.  ARPERCEN 
responded in February 1998 that the evidence submitted was 
"insufficient to warrant a change in [the] prior negative 
certification."  In April 1998, the RO notified the 
appellant that her claim for VA death benefits was denied, 
and the appellant initiated the instant appeal.

In regard to the documents the appellant has submitted in 
support of her claim, the Board finds that, because those 
documents do not comport with the requirements of 38 C.F.R. 
§ 3.203(a), as set forth above, such evidence is not 
competent to establish that the appellant's spouse had active 
military service with the United States Armed Services.  
Moreover, the Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro, 2 Vet. App. at 532.  
In addition, the Board notes that "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant's spouse.  Inasmuch as the United States service 
department's certification of her spouse's service is binding 
on VA, the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Therefore, the appellant's claim for entitlement 
to VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the 
appellant has submitted no competent service department 
documents in support of her claim, or any further information 
different from that previously submitted to ARPERCEN that 
would warrant a request for recertification, see Sarmiento, 
7 Vet. App. 80, the Board finds that VA has fulfilled its 
duty under 38 C.F.R. § 3.203(c). 


ORDER

As the appellant's spouse did not have recognized military 
service, the benefit sought by the appellant on appeal is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


